SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2000 Commission File Number 33-82034 INDIANTOWN COGENERATION, L.P. (Exact name of co-registrant as specified in its charter) Delaware 52-1722490 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) INDIANTOWN COGENERATION FUNDING CORPORATION (Exact name of co-registrant as specified in its charter) Delaware 52-1889595 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 7500 Old Georgetown Road, 13th Floor Bethesda, Maryland 20814-6161 (Registrants' address of principal executive offices) (301)-280-6800 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation PART IFINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets as of March 31, 2000 (Unaudited) and December 31, 19991 Consolidated Statements of Operations for the Three Months Ended March 31, 2000 (Unaudited) and March 31, 1999 (Unaudited)3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2000 (Unaudited) and March 31, 1999 (Unaudited)4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2Managements Discussion and Analysis of Financial Condition and Results of Operations 8 PART II OTHER INFORMATION Item 1Legal Proceedings11 Item 5Other Information13 Item 6Exhibits and Reports on Form 8K15 Signatures16 1 PART I FINANCIAL INFORMATION Indiantown Cogeneration, L.P Consolidated Balance Sheets As of March 31, 2000 and December 31, 1999 March 31, December 31, ASSETS 2000 1999 (Unaudited)
